UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENT A. ALLEN,

                                 Plaintiff,

                     -against-                                    21-CV-3434 (LTS)

ANTWAN A. PATTON (BIG BOI); ANTONIO                              CIVIL JUDGMENT
M. REID (HITCO ENTERTAINMENT);
BASTIAN LEHMANN (POSTMATES),

                                 Defendants.

         Pursuant to the order issued April 30, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 30, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
